At A Court of Vice Admy held at Newport in the Colony of Rhode Island the following Preparatory Examn was taken on Saturday the 30th day of Novr 1745.
Rob* Dunbar 2a Lieu* of the Snow Duke of Marlborough on Oath in Court gave Answer as follow
Quest j. When where and by whom was this Sloop taken and brought into this Port by you
Ansr On the 21st day of Octor last in the North Keys about Sixteen Leagues to the wa of the Matanzas by Cap* Benjr Carr in sa Snow
Q* Was there any Persons on board at the time of Capture
Anr There was not one Person on board her
What Burthen is she off
Ar About fifty Tons
How many Gunns
At 2 Swivel and two Pateraras
A Parcel of french and Spanish Papers were dd in Court
Are the Papers here produced all that were found on board sa Sloop without fraud Subdn Add11 or Embezelm*
*336Ansr Yes.
To the truth of wcb evidence Wm Clagget was also Sworn in Court, who was A mariner in the sa Snow
W Claggett Junr.
At a Court of Vice admiralty held at Newport In the Colony of Rhode Island, on Thursday the 26th day of December A: D. 1745
The Court being opened, Present the Honble Wm Strengthfield, Dep: Judge.
The Lybel being read in Court: The Several partys claimers sworn to the truth of the Claim
Security is given by the Claimants according to Law by Lodging the money with the Register,
The Court is adjourned till Three O the Clock to morrow in the afternoon
The Court being opened according to adjournment,
Present the Honble Wm Strengthfield Esqr D. Judge,
Robert Dunbar marrr being sworn in Court, to answer to the following Questions Viz
Ques. What Sails belonged to this Vessel at the time of Capture
Ans: She had main sail, fore sail, and .Jibb, flying Jibb, top sail and square sail, and Rigging for her, and two Cables and two anchors
Francis Swain of Nantucket, marr11 being sworn in Court to answer to the following Ques: Viz
Ques: What sails belonged to this Vessel at the time you was taken
Ans: She had main sail, fore sail, and Jibb, The main Sail, and fore sail almost new, her Rigging was mostly new, Hee further Swars, he was master of the afore4 Vessel, at the time she was taken, as sett forth in the Claim, and that the Claim is true, and that the Vessel now Libelled against, is the Same Vessel, that was taken from him,
Nicholas Meader Marr” being sworn in Court Viz
Ques: What knowledge have you of the Vessel now Libelled against.
Ans: I was mate of the Vessel now Libelled against, at the time of the Capture, and knowing that the aforesaid Claim now enterred, is just and right, I having made Several Voyages in Said Vessel, while said persons, claiming were owners thereof.
The advocates for both Sides, made their pleas, and the Court was adjourned untill further notice
Moses Lopez was Sworn Interpreter
Saturday Decr 28th 1745, The Court being opened,
Present the Honw Wm Strengthfield Esqr D: Judge and gave his Decree, after which the Court was adjourned untill further notice.
*337Decr 28a 1745
Court of V. Admy Colony of Rhode Isld I Adjudge and decree the .Sloop Now libelled against by Benj“ Carr to be Appraised by Thomas Wickham Joseph Scott and Walter Cranston together with her Appurtenances as claimed and to be then restored to her former Owners Namely to Robert Wyar Francis Swain and John Harper all of the Province of the Massachusetts Bay They paying the full Moiety of the Amount of sa Appraisement without any deduction to be divided between the said Benjn Carr his Owners and Company as they have or shall hereafter Agree the said Claimants likewise paying the Cost of this Court together with the Charge of Appraising sa Vessel and As by the Several Spanish and french letters and bills of Lading translated to me by the Sworn Interpreter the sa Cargo was Owned by several Frenchmen and Spaniards inhabitants at the Havanna and was going to the Cape Francois, both Places in the Dominions of the Enemies of our Sovreign Lord the King consequently lawfull prize Accordingly I Adjudge and Condemn the said Cargo to be divided between the sa Carr his Owners and Company as aforesaid after Appraisment is made of sa Cargo by William Mumford William Coddington Wm Paul and a return made to this Court of the same
Wm Strengthfield D Judge